      Case 7:20-cv-00412 Document 17 Filed on 03/29/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                           March 29, 2021
                           UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:20-CV-412
                                                §
0.723 ACRES OF LAND, MORE OR                    §
LESS, et al,                                    §
                                                §
         Defendants.                            §

       ORDER GRANTING JOINT MOTION TO STAY CONDEMNATION
                         PROCEEDINGS

       Before the Court is the Joint Motion to Stay Condemnation Proceedings (Dkt. No. 16)

filed by Defendants. The Motion is unopposed by the Government.

       Accordingly, the Court hereby ORDERS that the Motion is GRANTED. All deadlines

will be STAYED for one hundred and twenty (120) days from the date of this order. The

Government shall provide the Court with a status update at the end of the stay period.

       SO ORDERED this 29th day of March, 2021, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge




1/1
